      CASE 0:18-cv-03359-PAM-ECW Document 1 Filed 12/10/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


JEFFREY JOHNSON,                                          Case Number:

                  Plaintiff,

v.                                                               NOTICE OF REMOVAL

ANDERSEN CORPORATION,

                  Defendant.



       Defendant Andersen Corporation (“Andersen”), as and for its Notice of Removal

of this action to the United States District Court, District of Minnesota, states that:

       1.     On November 20, 2018, plaintiff initiated this action in the District Court of

Washington County, Tenth Judicial District, for the State of Minnesota through service of

a Summons and Complaint on Andersen. True and correct copies of the Summons and

Complaint served upon defendant Andersen are attached as Exhibit A, and filed with this

Notice of Removal.

       2.     This is a civil action in which this Court has original jurisdiction pursuant

to 28 U.S.C. § 1331, and is removable to this Court by defendant pursuant to the

provisions of 28 U.S.C. § 1441.

       3.     This civil action involves claims by plaintiff Jeffrey Johnson, a former

employee of Andersen. The Complaint alleges retaliation and interference discrimination

in violation of the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. Plaintiff also
      CASE 0:18-cv-03359-PAM-ECW Document 1 Filed 12/10/18 Page 2 of 3



has asserted a state law claim for workers’ compensation retaliation in violation of

Minnesota Statutes Section 176.82.

       4.     This case arises under the laws of the United States and involves a federal

question, and thus is within this Court’s jurisdiction under 28 U.S.C. § 1331. Because

this action arises pursuant to the laws of the United States in a matter over which this

Court has original jurisdiction, the action “may be removed by the defendant . . . to the

district court of the United States for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a). Under the terms of 28 U.S.C. § 1441, the

entire action is removable.

       5.     This Notice of Removal was timely filed pursuant to 28 U.S.C. § 1446(b)

having been filed within thirty (30) days after service of the Summons and Complaint

upon defendant Andersen.

       6.     Venue is proper in this District under 28 U.S.C. § 1391.

       7.     As required under 28 U.S.C. § 1446(d), defendant Andersen will serve a

copy of this Notice of Removal on plaintiff and file the same with Washington County,

Civil Division, Tenth Judicial District. A copy of the Notice of Filing of Notice of

Removal that Andersen will file and serve is attached as Exhibit B.

       WHEREFORE, defendant Andersen respectfully requests that this action be

removed in its entirety to the United States District Court for the District of Minnesota.




                                             2
     CASE 0:18-cv-03359-PAM-ECW Document 1 Filed 12/10/18 Page 3 of 3




Date: December 10, 2018             LARSON • KING, LLP

                                    By: s/ David M. Wilk
                                         David M. Wilk (#222860)
                                    2800 Wells Fargo Place
                                    30 East Seventh Street
                                    St. Paul, Minnesota 55101
                                    Telephone: (651) 312-6500
                                    dwilk@larsonking.com

                                    ATTORNEYS FOR DEFENDANT




                                    3
